Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claim 1-3, 5-19, and 21 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention.
Term “insurance application” in claim 1, 7, 9, 10, 17, and 20 is ot supported by the original specification. Applicant argues that the support can be found in [0034], [0042], and [0045]



<examiner note: paragraph [0034] does not provide any line to support “...transmitting an indication associated with the document mining result database to a plurality of insurance applications, wherein the insurance applications are associated with an enterprise, the users comprise employees of the enterprise, and access to a computer system by the first user is dependent on receipt of the document tag from the first user.

[0042] At 214, the system may transmit an indication associated with the document mining result database to a plurality of risk applications (e.g., to train AI models to be used in connection with an underwriting process, a claims handling procedure, etc.).

<examiner note: paragraph [0042] does not provide any line to support “...transmitting an indication associated with the document mining result database to a plurality of insurance applications, wherein the insurance applications are associated with an enterprise, the users comprise employees of the enterprise, and access to a computer system by the first user is dependent on receipt of the document tag from the first user.


[0045] According to some embodiments, users or employees might receive a reward, such as an icon or badge, in exchange for participating in a campaign. For example, a badge might be displayed on an employee's computer screen after he or she tags 2,000 documents to broaden the AI capabilities of an enterprise by helping to train a model identify patterns from images, video/voice recordings, documents, etc. using large volumes of manually labeled data.

<examiner note: paragraph [0045] does not provide any line to support “...transmitting an indication associated with the document mining result database to a plurality of insurance applications, wherein the insurance applications are associated with an enterprise, the users comprise employees of the enterprise, and access to a computer system by the first user is dependent on receipt of the document tag from the first user.

Extrinsic Evidence

MAY
JUN
SEP

    PNG
    media_image1.png
    16
    14
    media_image1.png
    Greyscale

04

    PNG
    media_image2.png
    16
    14
    media_image2.png
    Greyscale

2015
2016
2017


    PNG
    media_image3.png
    71
    200
    media_image3.png
    Greyscale

Top of Form

    PNG
    media_image4.png
    24
    96
    media_image4.png
    Greyscale

    PNG
    media_image5.png
    29
    31
    media_image5.png
    Greyscale

Bottom of Form
10 captures
4 Jun 2016 - 7 May 2021


  
 About this capture
Top of Form

What is an Enterprise?
Enterprise is another word for a for-profit business or company, but it is most often associated with entrepreneurial ventures. People who have entrepreneurial success are often referred to as “enterprising.”
There are many forms of legal enterprises, with the most common in the U.S. being:
Sole proprietorship – A company run by a single individual, typically for their benefit, with unlimited liability for any damages that occur as a result of the business’ operations.
Partnership – A business run by two or more individuals or entities who share ownership – not necessarily equal ownership, however.
Corporation – A for-profit entity created to shield the owner(s) from liability should the enterprise become subject to a lawsuit. There are different forms of corporations, depending on how many owners there are.
Limited Liability Company (LLC) – An LLC offers the legal protection of a corporation and the tax treatment of a partnership.
Professional Company/Professional Limited Liability Company (PC/PLLC) – PCs and PLLCs are for licensed professional firms, such as accountants, architects, engineers, doctors, and lawyers, and provide liability protection similar to a corporation.
Ultimately, the word enterprise is a synonym for business.
Claim Objections

Claim 9 includes wherein the risk applications are associated with at least two of: (i) a workers' compensation claim, (ii) a personal risk policy, (iii) a business risk policy, (iv) an automobile risk policy, (v) a home risk policy, (vi) a sentiment analysis, (vii) risk tag detection, (viii) a cluster analysis, (ix) a predictive model, (x) a subrogation analysis, (xi) fraud detection, (xii) a recovery factor analysis, (xiii) large loss and volatile claim detection, (xiv) a premium evasion analysis, (xv) a risk policy comparison, (xvi) an underwriting decision, (xvii) indicator incidence rate trending, (xviii) an insurance prospecting flow, (xix) an insurance quoting flow, (xx) an insurance pricing flow, (xxi) an insurance book management flow, and (xxii) an insurance policy renewal flow.
Applicant argues that “...Regarding the meaning of the terms in items (ii), (iii), (iv), (v), (vii), (xii), (xiii), (xiv), (xv), (xvii), (xviii), (xix), (xx), (xxi) and (xxii) of claim 9, Applicant notes MPEP 2111.01, which states, "the words of a claim must be given their "plain meaning" unless such a meaning is inconsistent with the specification. The plaining meaning of a term means the ordinary and customary meaning given to the term by those of ordinary skill in the art at the time of the invention." Applicant respectfully submits that these terms are understood by a person of ordinary skill in the art...”
Examiner respect fully disagrees


    PNG
    media_image6.png
    719
    705
    media_image6.png
    Greyscale



    PNG
    media_image7.png
    1319
    743
    media_image7.png
    Greyscale


    PNG
    media_image8.png
    653
    680
    media_image8.png
    Greyscale


    PNG
    media_image9.png
    1356
    738
    media_image9.png
    Greyscale


    PNG
    media_image10.png
    942
    721
    media_image10.png
    Greyscale


    PNG
    media_image11.png
    1065
    710
    media_image11.png
    Greyscale


    PNG
    media_image12.png
    902
    747
    media_image12.png
    Greyscale


Claim Rejections - 35 USC § 102

A person shall be entitled to a patent unless –

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claim(s) 1-3, 5-19, and 21 are rejected under 35 U.S.C. 102(a)(2) as being anticipated by Lyman (U.S. Pub 2020/0160968 A1), in view of Park (U.S. Pub 2008/0059238 A1)
Claim 1
Lyman discloses a document tagging system (fig. 1, system 100), comprising:
a communication device (database network interface 360) to receive an input document ([0056], line 1-10, “... FIG. 3 presents an embodiment of the database storage system 140. Database storage system 140 can include... at least one database network interface 360... can include a medical scan database 342 that includes a plurality medical scan entries 352...” [0060], line 1-4, “... Each medical scan entry 352... can include... scan classifier data 420...” [0063], line 9-12, “... Scan classifier data can also include originating entity data 423, indicating the hospital where the scan was taken and/or a user that uploaded the scan to the system...” <examiner note: database storage system 140 receives medical scans uploaded by user via database network interface 360>); 
a user data store (user database 344) containing electronic records associated with users (fig. 3, user database 344 contains multiple user profile entry 354), each electronic record including at least a user identifier ([0087], line 15-16, “... Each user profile entry can have a corresponding user profile identifier 355...”) and a user communication address ([0088], line 27-34, “... The user profile entry can include client device data 515, which can include identifiers for one or more client devices associated with the user, for example, allowing subsystems 101 to send data to a client device 120 corresponding to a selected user based on the client device data and/or to determine a user that data was received by determining the client device from which the data was received...”) ; and 
a tagging platform (fig. 12A-12G, a medical scan hierarchical labeling system 3002), coupled to the communication device (fig. 12A-12G, subsystem network interface 265),  and the user data store ([0252], line 1-5, “... FIGS. 12A-12G, the medical scan hierarchical labeling system 3002 can communicate bi-directionally, via network 150, with the medical scan database 342, medical scan analysis function database 346, and/or other databases of the database storage system 140...” <examiner note: database storage system 140/340 includes user database 344 that the medical scan hierarchical labeling system can communicate with>), including: 
a computer processor ([0295], line 1-4, “... medical scan hierarchical labeling system includes... at least one processor, and a memory...”); and 
a computer storage device in communication with said computer processor and storing instructions adapted to be executed by said computer processor to ([0295], line 1-4, “... medical scan hierarchical labeling system includes... at least one processor, and a memory...”):
receive the input document ([0252], line 31-34, “...  the medical scan hierarchical labeling system 3002 is integrated within and/or utilizes the medical scan assisted review system 102 and/or the medical scan annotator system 106...” [0038], line 1-3, “... The medical scan assisted review system 102 can be operable to receive, via a network, a medical scan for review...”), 
associate the input document with a tag request, 
automatically select at least one electronic record associated with a first user ([0044], line 1-8, “... Medical scans that require annotation, for example, that have been triaged from a hospital or other triaging entity, can be sent to multiple users selected by the medical scan annotator system 106...” <examiner note: users are selected automatically for annotating/labeling medical scans>),
transmit the input document and tag request to the communication address associated with the first user ([0044], line 1-8, “... Medical scans that require annotation, for example, that have been triaged from a hospital or other triaging entity, can be sent to multiple users selected by the medical scan annotator system 106...” [0253], line 1-10, “... The labeling application data 3020 can include a plurality of prompt decision trees. The plurality of prompt decision trees can include a diagnosis prompt decision tree 3022, a characterization prompt decision tree 3024, and/or a localization prompt decision tree 3026. The labeling application data 3020 can be sent to the one or more client devices. The labeling application data can be stored as a client application as illustrated in FIG. 2A, stored in client memory device 240. The client processing device 230 can execute operational instructions of the labeling application data to enable the corresponding client device 120 to run the labeling application...” [0088], line 27-34, “... The user profile entry can include client device data 515, which can include identifiers for one or more client devices associated with the user, for example, allowing subsystems 101 to send data to a client device 120 corresponding to a selected user based on the client device data and/or to determine a user that data was received by determining the client device from which the data was received...” <examiner note: Medical scans and labeling application data are transmitted to user using the client device data associated with selected user>), 
receive a document tag from the first user ([0254], line 5-9, “... FIG. 12B, the client device can utilize the labeling application to generate labeling data for the medical scan for transmission back to the medical scan hierarchical labeling system 3002...” <examiner note: labeling/annotation data are sent back to the labeling system>), 
store the document tag in a document mining result database (medical scan database) by adding an entry to the document mining result database identifying the received document tag ([0254], line 9-12, “...  The labeling data can be mapped to the medical scan in the medical scan database, and can correspond to some or all fields of a medical scan entry 352, such as diagnosis data 440...” <examiner note: labeling data/document tag/annotation are mapped to the fields of medical scan entry in medical scan entry>), and  
transmit an indication associated with the document mining result database to a plurality of applications ([0060], line 13-29, “... Some or all of the data included in a medical scan entry 352 can be used to aid a user in generating or editing diagnosis data 440, for example, in conjunction with the medical scan assisted review system 102, the medical scan report labeling system 104, and/or the medical scan annotator system 106. Some or all of the data included in a medical scan entry 352 can be used to allow one or more subsystems 101, such as automated portions of the medical scan report labeling system 104 and/or the medical scan diagnosing system 108, to automatically generate and/or edit diagnosis data 440 or other data the medical scan. Some or all of the data included in a medical scan entry 352 can be used to train some or all medical scan analysis functions of the medical scan analysis function database 346 such as one or more medical scan image analysis functions, one or more medical scan natural language analysis functions, one or more medical scan similarity analysis functions, one or more medical report generator functions, and/or one or more medical report analysis functions, for example, in conjunction with the medical scan image analysis system 112, the medical scan natural language analysis system 114, and/or the medical scan comparison system 116...” <examiner note: data included in medical scan entries in the medical scan database are considered as indication to transmit to the medical scan assisted review system 102, the medical scan report labeling system 104, the medical scan annotator system 106, and/or the medical scan diagnosing system 108 to generate/edit diagnosis data. Further, data included in medical scan entries are used to train medical scan analysis functions of the medical scan analysis function database 346 such as one or more medical scan image analysis functions, one or more medical scan natural language analysis functions, one or more medical scan similarity analysis functions, one or more medical report generator functions, and/or one or more medical report analysis functions, for example, in conjunction with the medical scan image analysis system 112, the medical scan natural language analysis system 114, and/or the medical scan comparison system 116>), the users comprise employees of the enterprise ([0035], “... [0035] The one or more client devices 120 can each be associated with one or more users of one or more subsystems of the medical scan processing system. Some or all of the client devices can be associated with hospitals or other medical institutions and/or associated with medical professionals, employees, or other individual users for example, located at one or more of the medical institutions...” <examiner note: clearly, doctors, medical professional, employees are employees of a medical institution/ hospital or enterprise), and access to a computer system by the first user is dependent on receipt of the document tag from the user ([0044], line 1-8, “... Medical scans that require annotation, for example, that have been triaged from a hospital or other triaging entity, can be sent to multiple users selected by the medical scan annotator system 106...” [0036], line 14-20, “... the network 150 can be configured for secure and/or authenticated communications between the medical scan subsystems 101, the client devices 120 and the database storage system 140 to protect the data stored in the database storage system and the data communicated between the medical scan subsystems 101, the client devices 120 and the database storage system 140 from unauthorized access...” <examiner note: when user want to annotate or provide tag to medical scan, user must be authorized before accessing to client device>)

However, Lyman does not explicitly disclose transmit an indication associated with the document mining result database to a plurality of insurance applications, wherein the insurance applications are associated with an enterprise.
Park discloses transmit an indication associated with the document mining result database to a plurality of insurance applications, wherein the insurance applications are associated with an enterprise ([0046], line 1-2, “... FIG. 3 ... annotating an image associated with a patient workflow...” [0047], “...  The image is received 305 by the medical practice management server 15... The image is then presented 310 to a user, the user usually being a medical care provider such as a doctor or nurse or staff member... ” [0048], line 22-24, “... the annotations are submitted to the medical practice server and stored in memory on the medical practice management server...” [0050], line 1-4, “... In some versions, the medical practice management server 15 transmits 330 the annotations and the image to, for example, the original sender of the image or to a third-party, e.g., a payor...” [0022], “... a payor organization, or payor, uses the payor server 20. Although also referred to below as an insurance company, example embodiments of a payor organization also include, but are not limited to, health maintenance organizations (HMOs). More specifically, examples of payor organizations include, without limitation, Century Health and Benefits, HMO Blue, Harvard Pilgrim Health Care, MassHealth, Medicare, Neighborhood Health Plan, Tufts Associated Health Plan, United Healthcare, and the like...” <examiner note: indication <=> annotations and image is transmitted to payor that includes insurance application in order to process as in [0042])
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to include transmitting patient data including annotations made by physician to payor (i.e., health insurance company) as disclosed by Park into Lyman because payor uses annotated patient data to process claim submittals, claim receipt acknowledgements, claim status checks, patient eligibility determinations, authorization and referral requests and grants, and remittance advice. For example, a predetermined number of days before a scheduled patient visit, the ITR module 80 automatically checks patient eligibility with the applicable payor identified during the patient registration process.
Claim 2
Claim 1 is included, Lyman further discloses wherein the tagging platform sends the input document to multiple users and aggregates multiple document tags from those users ([0288], line 7-20, “... the full body scan can be partitioned into medical scan portions ... The different medical scan portions can be sent to different users for labeling based on determining each user has favorable qualification data and/or performance score data for the corresponding anatomical region. The labeling data can be retrieved from all of the users and can be compiled for the original medical scan to be mapped to the medical scan database...”)
Claim 3
Claim 1 is included, Lyman further discloses wherein receipt of the document tag results in an automatic generation of a subsequent tag request in accordance with a tag hierarchy ([0256], line 4-12, “... The interactive interface 3075 can display image data of the medical scan to such a user in conjunction with a plurality of prompts to provide diagnosis, characterization, and/or localization labeling of the medical scan for at least one abnormality identified by the user...” [0265] The interactive interface can first present the user with a prompt asking whether or not an abnormality is present, as shown in FIG. 12C. If the user selects "no", the diagnosis prompt decision tree can immediately branch to a leaf node indicating no abnormality is present... Labeling data corresponding to the diagnosis can indicate the diagnosis corresponding to leaf node 1.1.1. The leaf node can effectively indicate all of the selections made from the root node to reach the leaf node. Thus, the labeling data generated in response to selection of the leaf node can further indicate each of the individual selections made by the user to reach the leaf node, for example, where the labeling data indicates selection option 1, selection option 1.1, and selection option 1.1.1...”)
Claim 5
wherein the electronic record includes a user quality attribute indicative of a predicted document tag accuracy ([0092], line 1-2, “... The user profile entry can include performance score data 530...” [0302], line 19-23, “... The set of golden labeling data can be utilized to generate performance score data for the set of labeling data generated by each user. The performance score data can be mapped to the user in the user database and can be utilized to determine whether to dismiss one or more users and/or can be utilized to advance one or more users to an expert status...” <examiner note: performance score for each user is determined by comparing user generated label with golden label data generated expert. Experts review and make corrections, suggestions, or additional training to users who have low performance score>)
Claim 6
Claim 1 is included, Lyman further discloses wherein the document mining result database further store at least one of: (i) an amount of time associated with the document tag ([0363], “... The efficiency score data 532 of the performance score data can be automatically generated, for example, based on an annotation duration determined based on a difference between a first time that each user received the medical scan and a second time each user completed the annotation. The efficiency score data 532 can be further based on a difference between the annotation duration of each user and an average annotation duration computed for annotation durations of the selected user set...”), (ii) a time of day associated with the document tag, (iii) a day of week associated with the document tag, and (iv) a time of year associated with the document tag.

Claim 1 is included, Lyman further discloses wherein execution of the stored instructions further causes the computer processor to: receive, from at least one of the applications, feedback information associated with the document tag, and based on the received feedback information, automatically update information in the user data store ([0350], line 1-4, “... FIGS. 14A-14B present embodiments of medical scan annotator system 106, for example, when utilized in conjunction with the medical scan hierarchical labeling system 3002 and/or the medical scan labeling quality assurance system 3004...” [0352], line 1-3, “... Annotation data 4020 can be transmitted from each client device of users in the selected user set 4010 to the medical scan annotator system 106...” [0353], line 1-3, “... The medical scan annotator system 106 can evaluate the set annotation data 4020 received from the selected user set 4010 to determine if a consensus is reached...” [0361], “...  upon determining that a consensus is not achieved... The medical scan annotator system can select an expert user... and the expert user can enter their own annotations...” [0362], line 3-8, “... The medical scan annotator system can automatically assign the received expert annotation data 4070 as the final consensus annotation 4030...” [0363], line 1-5, “... The user profile entries 354 of each user in the selected user set 4010 and/or each expert user can be automatically updated by the medical scan annotator system 106 or another subsystem 101 by generating and/or updating performance score data 530 for each user based comparing their annotation to the final consensus annotation 4030...” <examiner note: the medical scan annotator system 106 (i.e., a risk application) compare user’s annotation data with expert’s annotation data by calculating the Euclidian distance between a feature vector of a user’s annotation and a feature vector of consensus annotation (i.e., expert’s annotation). Using the result of comparison as feedback information to update accuracy score data 531 of each user in user profile entry>). Although, the application provided feedback to tag as disclosed by Lyman is not insurance application. However, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to implementing feedback or correction to tag/annotation to allow user to identify corrections to their annotations so that they can provide better annotations to new medical scans>)
Claim 8
Claim 1 is included, Lyman further discloses wherein the input document is associated with at least one of: (i) a risk claim file, (ii) a risk claim note, (iii) a medical report (medical scan), (iv) a police report, (v) social network data, (vi) web image data, (vii) Internet of Things data, (viii) Global Positioning System ("GPS") satellite data, (ix) activity tracking data, (x) big data information, (xi) a loss, (xii) an injury (anomalies), (xiii) an image associated with a final notice of loss statement, (xiv) video chat stream, (xv) optical character recognition data, (xvi) third-party data, and (xvii) a governmental agency.
Claim 9
Claim 1 is included, Lyman discloses wherein the risk applications are associated with at least two of: (i) a workers' compensation claim, (ii) a personal risk policy, (iii) a business risk policy, (iv) an automobile risk policy, (v) a home risk policy, (vi) a sentiment analysis, (vii) risk tag detection, (viii) a cluster analysis ([0128], “... The medical scan classifications selected to segregate the medical scans can be automatically determined by the medical scan image analysis system, for example, where an unsupervised clustering algorithm is applied to the original training set to determine appropriate medical scan classifications based on the output of the unsupervised clustering algorithm...”), (ix) a predictive model ([0049], “... a computer vision-based learning algorithm 1350 on a training set of medical scans with known annotation data, diagnosis data, labeling and/or medical code data, report data, patient history data, patient risk factor data, and/or other metadata associated with medical scans...”), (x) a subrogation analysis, (xi) fraud detection, (xii) a recovery factor analysis, (xiii) large loss and volatile claim detection, (xiv) a premium evasion analysis, (xv) a risk policy comparison, (xvi) an underwriting decision, (xvii) indicator incidence rate trending, (xviii) an insurance prospecting flow, (xix) an insurance quoting flow, (xx) an insurance pricing flow, (xxi) an insurance book management flow, and (xxii) an insurance policy renewal flow.
Claim 10
Claim 1 is included, Park discloses wherein the transmitted indication is to: (i) trigger an insurance application, or (ii) update a risk application applications ([0050] In some versions, the medical practice management server 15 transmits 330 the annotations and the image to, for example, the original sender of the image or to a third-party, e.g., a payor. The transmission may occur over a different medium than was originally received, e.g., if received via fax, the annotated image may be sent via a LAN, MAN, WAN, the Internet, or the like. Alternatively, the image may be transmitted via the original means, e.g., if the image was received via fax, the medical practice management server 15 transmits the annotated image to the fax machine or fax client the sender used to transmit the image originally. In some embodiments where the third-party is a payor, a payor server 20 may require annotated images for the processing of claims. The ITR module 80 of the medical practice management server 15, before, during, or after submitting a claim, determines if a claim requires an annotated image and if so, submits the image to the payor server 20 via methods described herein. Additionally or alternatively, the medical practice management server 15 receives 305 and/or transmits 320, 330 the images and annotated images via a secure connection, e.g., a secure file transfer protocol (SFTP), secured web browser session, or the like.)
Claim 11
Claim 1 is included, Lyman discloses wherein the transmitted indication is associated with a variable or weighing factor of a predictive model ([0293], “... As shown in FIG. 12F, a medical scan training set can be retrieved from the medical scan database 342. The medical scan hierarchical labeling system 3002, or another subsystem 101, can perform a training step 3090... The medical scan training set can include medical scans that were labeled by one or more client devices... In particular, labeling data mapped to the medical scans of the medical scan training set was generated by client devices... The labeling data for each medical scan in the training set can be utilized as an output feature vector and/or output nodes of a neural network in the training step 3090... The input feature vector and/or input nodes of the neural network can correspond to image data of each medical scan in the training set, patient history data of each medical scan in the training set, and/or other data of the corresponding medical scan entry of each medical scan in the training set. Once the model is trained, model data can be transmitted to the medical scan function analysis database 346 to be utilized by one or more other subsystems 101...” <examiner note: medical scan entry data is used as medical scan training set to train neural network. Features/variables of medical scan entry are transformed as feature vectors as input output nodes of the neural network in training step>)
Claim 12
Claim 1 is included, Lyman further discloses wherein the input document comprises at least one of: (i) an image ([0058], “... A medical scan can include imaging data corresponding to a CT scan, x-ray, MM, PET scan, Ultrasound, EEG, mammogram, or other type of radiological scan or medical scan taken of an anatomical region of a human body, animal, organism, or object and further can include metadata corresponding to the imaging data...), (ii) a word processing document, (iii) a video, and (iv) an audio file.
Claim 13
Claim 1 is included, Lyman further discloses wherein the tag is associated with at least one of: (i) an item present within an image, and (ii) an activity associated with an image ([0256], “... The labeling application can be utilized by users such as radiologists and/or other labelers responsible for labeling and/or annotating medical scans of the medical scan database with diagnosis data. The interactive interface 3075 can display image data of the medical scan to such a user in conjunction with a plurality of prompts to provide diagnosis, characterization, and/or localization labeling of the medical scan for at least one abnormality identified by the user...” <examiner note: annotation associates with objects/anomalies in the scan and the status/activity of objects/anomalies)

Claim 1 is included, Lyman further discloses wherein the entry added to the document mining result database includes at least one of: (i) an image identifier ([0060], line 1-2, “... Each medical scan entry 352 can be identified by its own medical scan identifier 353...”), (ii) an insert date ([0063], line 25, “...  The scan classifier data 420 can include scan date data 426 indicating when the scan was taken...”), (iii) an image source ([0063], line 20-21, “... Scan classifier data can also include machine data 425, which can include machine identifier data...”), (iv) a rule identifier, and (v) a line of business ([0063], line 20-21, “... Scan classifier data can also include machine data 425, which can include machine identifier data...”)
Claim 15
Claim 1 is included, Lyman further discloses wherein the storage device further stores instructions adapted to be executed by said processor to: identify at least a portion of the image input data as being connected with an image domain, and associate that portion of the image input data with a custom tag based on the image domain ([0254], line 5-12, “... As shown in FIG. 12B, the client device can utilize the labeling application to generate labeling data for the medical scan for transmission back to the medical scan hierarchical labeling system 3002. The labeling data can be mapped to the medical scan in the medical scan database, and can correspond to some or all fields of a medical scan entry 352, such as diagnosis data 440...”)
Claim 16
Claim 1 is included, Lyman discloses wherein said automatic detection is performed via cloud analytics associated with at least one of: (i) object storage, (ii) a data catalog, (iii) a data lake store, (iv) a data factory, (v) machine learning, and (vi) artificial intelligence services ([0101], “... [0101] FIG. 5B presents an embodiment of a medical scan analysis function entry 356, stored in medical scan analysis function database 346 or otherwise associated with one of a plurality of medical scan analysis functions trained by and/or utilized by one or more subsystems 101. For example, a medical scan analysis function can include one or more medical scan image analysis functions trained by the medical scan image analysis system 112; one or more medical scan natural language analysis functions trained by the medical scan natural language analysis system 114; one or more medical scan similarity analysis function trained by the medical scan image analysis system 112, the medical scan natural language analysis system 114, and/or the medical scan comparison system 116; one or more medical report generator functions trained by the medical scan natural language analysis system 114 and/or the medical scan image analysis system 112, and/or the medical report analysis function trained by the medical scan natural language analysis system 114...” <examiner note: the subsystem 101 considered as cloud analytics include machine train, ai services>)
	Claim 17 and 19 are similar to claim 1. The claims are rejected based on the same reasons.
	Claims 18, 19, and 21 are similar to claims 2, 3, and 5.  The claims are rejected based on the same reasons.
Response to Arguments
Pg. 8, Applicant argues that term “insurance application” is supported by [0034], [0042], [0045]. Examiner respectfully disagrees because these paragraph do not have any term “...MPEP 2111.01, which states, "the words of a claim must be given their "plain meaning" unless such a meaning is inconsistent with the specification. The plaining meaning of a term means the ordinary and customary meaning given to the term by those of ordinary skill in the art at the time of the invention." Applicant respectfully submits that these terms are understood by a person of ordinary skill in the art...”  Examiner respectfully disagrees because examiner can not not any definition of these terms in section Claim Objection above. Further, Applicant appears to be arguing that given the disclosure in the Specification, it would have been obvious to a skilled artisan that applicant had possession of underlined limitation : (i) a workers' compensation claim, (ii) a personal risk policy, (iii) a business risk policy, (iv) an automobile risk policy, (v) a home risk policy, (vi) a sentiment analysis, (vii) risk tag detection, (viii) a cluster analysis, (ix) a predictive model, (x) a subrogation analysis, (xi) fraud detection, (xii) a recovery factor analysis, (xiii) large loss and volatile claim detection, (xiv) a premium evasion analysis, (xv) a risk policy comparison, (xvi) an underwriting decision, (xvii) indicator incidence rate trending, (xviii) an insurance prospecting flow, (xix) an insurance quoting flow, (xx) an insurance pricing flow, (xxi) an insurance book management flow, and (xxii) an insurance policy renewal flow.
However, a Specification which merely renders obvious the claimed invention (i.e., which relies on possession or reduction to practice outside of the Specification) is not sufficient to satisfy the written description requirement.
Our reviewing court guides "actual 'possession' or reduction to practice outside of the specification is not enough.  Rather, ... it is the specification itself that must Ariad Pharms., Inc.  v. Eli Lilly & Co., 598 F.3d 1336, 1352; see also PowerOasis, Inc.  v.  T-Mobile  USA,  Inc., 522 F.3d 1299, 1306-07 (Fed. Cir. 2008) (explaining that§ 112, P 1 "requires that the written description actually or inherently disclose the claim element"). 
[I]t is 'not a question of whether one skilled in the art might be able to construct the patentee's device from the teachings of the disclosure. . . .  Rather, it is a question whether the application necessarily discloses that particular device.' . . .  A description which renders obvious the invention for which an earlier filing date is sought is not sufficient.

Lockwood v.  Am. Airlines, Inc., 107 F.3d 1565, 1572 (Fed. Cir.  1997) (quoting Jepson v.  Coleman, 314 F.2d 533,536 (CCPA 1963) (emphasis added)).

Pg. 10, Applicant argues

    PNG
    media_image13.png
    167
    622
    media_image13.png
    Greyscale

Applicant’s arguments with respect to independent claims have been considered but are moot because the arguments do not apply to any of the references being used in the current rejection. 
Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  

Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to HAU HAI HOANG whose telephone number is (571)270-5894. The examiner can normally be reached 1st biwk: Mon-Thurs 7:00 AM-5:00 PM; 2nd biwk: Mon-Thurs: 7:00 am-5:00pm, Fri: 7:00 am - 4:00pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Robert Beausoliel can be reached on 571 262 3645. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

HAU HAI. HOANG
Primary Examiner
Art Unit 2167



/HAU H HOANG/     Primary Examiner, Art Unit 2167